Case 2:19-cv-10758-SB-KS Document 32 Filed 07/27/21 Page 1 of 2 Page ID #:196



  1                                                    July 27, 2021
  2
                                                           VPC
  3
                                                           JS-6
  4
  5
  6
  7
                              UNITED STATES DISTRICT COURT
  8
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      LISA Y. HONG, an individual,
                                             )   Case No. 2:19-cv-10758 SB (KSx)
 12                                          )   [Filed: November 15, 2019]
                                             )
                                                 [Removed: December 18, 2019]
 13              Plaintiff,                  )
                                             )
 14                                          )   Hon. Stanley Blumenfeld, Jr.
            v.
 15                                          )   Courtroom 6C
                                             )
 16   MERCEDES-BENZ USA, LLC, a              )   ORDER OF DISMISSAL
      Delaware Limited Liability Company;    )
 17   and DOES 1 through 20, inclusive,      )   [Filed Concurrently with Stipulation of
                                             )
 18                                              Dismissal]
                 Defendants.                 )
 19
      ///
 20
      ///
 21
      ///
 22
      ///
 23
      ///
 24
      ///
 25
 26
 27
 28


                                             1
                                     ORDER OF DISMISSAL
Case 2:19-cv-10758-SB-KS Document 32 Filed 07/27/21 Page 2 of 2 Page ID #:197



  1                                    ORDER OF DISMISSAL
  2
  3         Pursuant to the stipulation of the parties under Federal Rule of Civil
  4   Procedure (41)(a)(1)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS,
  5   DISMISSED WITH PREJUDICE     as to all claims, causes of actions, and parties. The
  6   Clerk is directed to close the file.
  7
  8
      Dated: July 27, 2021                     _______________________________
  9
                                               Honorable Stanley Blumenfeld, Jr.
 10                                            UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                2
                                        ORDER OF DISMISSAL
